On October 23,1997, it was the order of this court that the sentence of the defendant is revoked and the defendant is sentenced to the Montana State Prison for a period of nine (9) years. The court encourages the defendant to participate in chemical dependency treatment available at the Montana State Prison and further orders that the defendant is not entitled to credit for time served while on probation because he was consuming drugs while on probation and this is the defendant’s second violation. Neither is the defendant entitled to credit for time served while in the Utah prison system. However, the defendant is entitled to credit for time served since his release from prison and on this warrant which totals 22 days.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.